Case: 14-20715      Document: 00513188298         Page: 1    Date Filed: 09/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 14-20715                                    FILED
                                  Summary Calendar                         September 10, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
TECNA PERU, S.A.C.,

              Plaintiff - Appellee

v.

UNISERT MULTIWALL SYSTEMS, INCORPORATED; KENNETH
TIERLING,

              Defendants - Appellants




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:14-CV-773


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Unisert Multiwall Systems, Inc. and Kenneth Tierling appeal the district
court’s denial of their motion to compel arbitration. The arbitration clause at
issue is contained in a Contract of Cession. The clause states:
       The possible differences in the interpretation of the present
       CONTRACT OF CESSION that could be arise between the
       ASSIGNOR and the ASSIGNEE will be resolved as much as

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20715    Document: 00513188298     Page: 2   Date Filed: 09/10/2015



                                 No. 14-20715
      possible by agreement between the parties or otherwise by the
      norms of the Civil code and other effective disposition. In case any
      discrepancies may remain, these will be subjected to arbitration so
      that they are solved by Arbitration Court made up of three
      members.

This suit, however, alleges breach of a different contract, an Agency
Agreement, signed by the same parties. On de novo review, American Bankers
Ins. Co. of Fla. v. Inman, 436 F.3d 490, 492 (5th Cir. 2006), we agree with the
district court that the Contract of Cession’s arbitration clause is limited to
disputes regarding the interpretation and performance of that contract. It does
not govern disputes arising from the Agency Agreement. For this reason and
those stated by the district court, we AFFIRM.




                                       2